Citation Nr: 1211103	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  06-27 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition with shortness of breath.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1952 to August 1956, including service in Korea.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

In February 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC), directing the RO/AMC to take additional measures to obtain the Veteran's service personnel (SPRs) and service treatment records (STRs), and morning reports from the Air Force Maintenance Motor Pool, 479th Motor Vehicle Squadron, Tactical Air Command, regarding the Veteran's absence for medical treatment in 1953.  The Board additionally directed the RO/AMC to afford the Veteran a VA medical examination to determine the nature and etiology of his heart condition.  The AMC provided an undated formal finding of unavailability, indicating that further efforts to locate the Veteran's SPRs, STRs, and morning reports from the Air Force Maintenance Motor Pool, 479th Motor Vehicle Squadron, Tactical Air Command, would be futile.  Additionally, the Veteran was afforded an adequate VA cardiology examination in July 2010.  Accordingly, the Board finds that the RO/AMC substantially complied with the February 2010 remand directives and that no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In its February 2010 remand, the Board noted the appearance of the Veteran's desire to pursue a claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151, to include any resulting bladder damage and sexual dysfunction, for complications arising from his October 2002 bladder lithotripsy performed at the Wilkes-Barre VA Medical Center (VAMC), as well as a claim for compensation for his blood pressure condition, as noted on his July 2003 claim.  As the AOJ still does not appear to have adjudicated these issues, they are again referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's current heart condition with resulting shortness of breath was incurred as a result of his active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart condition with shortness of breath have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a current heart condition with shortness of breath that he has incurred as a result of his active service.  Specifically, the Veteran contends that while on active duty in Korea, he developed pericarditis and was medically air evacuated to Japan for treatment.  He was then returned to Korea after about thirty days.  He contends that this in-service incurrence of pericarditis led to the development of his current heart condition.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to the first required element to establish service connection, current disability, the Veteran was afforded a VA cardiology examination in July 2010.  Following examination of the Veteran, the VA examiner diagnosed him with heart disease.  Additionally, a letter from a VA cardiologist dated in April 2011 reveals that the Veteran has diagnoses of coronary artery disease (CAD), peripheral vascular disease, carotid disease, and renal artery stenosis, and.  Accordingly, the Board finds that the first required element to establish service connection has been met.  See Shedden/Caluza, supra.

With respect to the second required element to establish service connection, in-service disease or injury, the Board notes that all efforts made by the RO and the AMC to locate the Veteran's STRs were unsuccessful.  Formal Findings on the Unavailability of Service Records, detailing the attempts made to locate the Veteran's records, were issued in July 2005 and subsequent to the Board's February 2010 remand of this case.  These formal findings revealed that the Veteran's records were deemed to have been destroyed in the fire at the National Personnel Records Center in St. Louis, Missouri in July 1973.  

In a case such as this where it appears that a Veteran's service treatment records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out; however, that the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the Veteran's claim.

Additionally, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In this case, the Board observes that the Veteran has credibly reported having suffered from pericarditis during his active service.  He described the procedure that involved his medical evacuation from Korea to Japan in order to receive treatment for the condition, and subsequent return to Korea 30 days later.  Additionally, a January 1995 letter regarding a private cardiac evaluation from Varun Saxena, M.D., revealed that the Veteran reported having pericarditis to him at the time of the evaluation.  Moreover, the Veteran's aunt, C. F., submitted a credible statement dated in October 2009 revealing her knowledge that the Veteran was sent to Japan during his active service for treatment of a heart problem, and the concern of the Veteran's mother that he was not being returned home.  Accordingly, based on this credible evidence, the Board will afford the Veteran the full benefit of the doubt and find that the Veteran incurred pericarditis during his active service.  Therefore, the Board finds that the second required element to establish service connection has been met.  See Shedden/Caluza, supra.  

With respect to the final element required to establish service connection, a nexus established by medical evidence between the Veteran's in-service diagnosis of pericarditis and his currently diagnosed heart condition, the first evidence of record revealing any heart condition is found in a December 1994 letter referencing a cardiac evaluation from Dr. Saxena, revealing Dr. Saxena's impression that the Veteran had exertional dyspnea, likely angina, and that CAD would need to be ruled out.  As previously referenced, Dr. Saxena also made mention of the Veteran's reported treatment for pericarditis during his service in Korea.  The Veteran subsequently underwent a catheterization procedure in February 1995, and was diagnosed with coronary artery disease that same month.  Since that time, he has received regular private and VA treatment.  His diagnoses have additionally included significant right coronary artery stenotic disease.  

During the aforementioned July 2010 VA cardiology examination, the Veteran noted to the examiner that following his separation from service, he continued to follow up with his primary care doctor regarding his in-service condition.  The Veteran reported to the examiner that his cardiologist told him that his cardiac problems, including cardiac chest pain, were sequela from the pericarditis that he developed during service.  After diagnosing the Veteran with heart disease, the examiner provided the opinion that the Veteran's heart condition had its onset during active service and is related to the in-service pericarditis event which the Veteran reported was diagnosed in 1953.  Based on this opinion, the Board finds that the causal connection required to establish service connection for the Veteran's claimed heart conditions has been met, thus satisfying the final element of the Shedden/Caluza test.  See Shedden/Caluza, supra. 

In making this determination, the Board acknowledges the concerns expressed by the AMC that the VA examiner relied on the Veteran's own report of what a private cardiologist had told him regarding his heart condition without evidence of such a finding in the record.  However, in spite of the examiner's recitation of the Veteran's report that his private cardiologist had made a connection between his in-service pericarditis and latter heart conditions, the Board cannot find any reason to believe that the examiner, a VA staff physician, relied exclusively upon that opinion and finds no reason to believe that the VA examiner was not fully capable of making her own determination as to the nature and etiology of the Veteran's condition.  

The Board additionally acknowledges the findings made by the AMC that the Veteran's heart problems began in 1994 and that his records point to other causes, such as smoking and family history, for his current condition.  The Board also acknowledges the AMC's contentions that the Veteran's heart condition is not noted in a particular piece of medical literature to be a complication associated with pericarditis.  Here, the Board notes that the January 1995 letter from Dr. Saxena references medical evidence where the Veteran was found to possibly have reversible ischemia in 1993, before 1994.  Further, and most importantly, the Board deems it particularly important to note that it is required to base its decisions on independent medical evidence rather than rely upon its own unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, as the VA examiner, a medical professional, has determined that the Veteran's current heart condition is etiologically linked to his in-service pericarditis, neither the Board, nor the AMC, can substitute its own medical judgment to find otherwise.  

Based on the foregoing, the Board finds that the evidence of record supports the Veteran's claim of entitlement to service connection for a heart condition with shortness of breath.  The foregoing evidence establishes that the Veteran has a current heart condition, and the Board has afforded him the benefit of the doubt with respect to his credible contention that he suffered from pericarditis during his active service.  Finally, the July 2010 VA examiner provided an adequate medical opinion relating the Veteran's current heart condition to his in-service pericarditis.  

Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran and his claim for service connection for a heart condition with shortness of breath is, therefore, granted.  See 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for a heart condition with shortness of breath is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


